We have given to the argument of the counsel for the petitioner the careful consideration which its ability and learning so richly merit. We are of the opinion that he has established the proposition that, where property is limited in trust for a married woman for the sole purpose of preserving it from the material rights and influence of the husband, the restrictions upon alienation become inoperative when the coverture ceases, but in view of the peculiar *Page 371 
phraseology of this deed our conclusion is that the principle mentioned does not apply to this case.
Petition dismissed.
Cited: Kirby v. Boyette, 118 N.C. 257; Shannon v. Lamb, 126 N.C. 44.